DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Zheng et al. (US 2013/0216110) discloses coronary centerline extraction in which the paragraphs [0025] extract coronary artery centerlines in medical image data using a hybrid method including a model-driven stage to extract the centerline of the proximal and middle segments of each coronary artery and a data driven stage to verify and extend the centerline to the distal end.  FIG. 4 illustrates a method of extracting coronary artery centerlines according to an embodiment of the present invention.  In the method of FIG. 4, the steps 404-410 are performed in the model-driven stage and steps 412-414 are performed in the data-driven stage and also discloses training method during training, the average distance from a mesh point to each coronary artery is calculated.  For each artery, the indexes of a number (e.g., 100) of the closest points are recorded but, the closest prior art does not explicitly disclose generating, by a processor, a distance cost image using a trained first learning network based on the image; detecting, by the processor, end points of the object using a trained second learning network based on the image; and extracting, by the processor, the centerline of the object based on the distance cost image and the end points of the object, render the claim allowable over prior arts.
The closest prior art, Milstein et al. (US 2008/0132774) discloses vessel centerline determination in which paragraphs [0212]-[0222] discloses cost function and minimum cost method to determine centerline but the closest prior art does not explicitly disclose two neural 
The closest prior art, Gulsun et al. (US 2017/0258433) discloses Method and System for Extracting Centerline Representation of Vascular Structures in Medical Images Via Optimal Paths in Computational Flow Fields in which [0006] In one embodiment of the present invention, a vessel orientation tensor is estimated for each of a plurality of voxels associated with the target vessel in the medical image using a trained vessel orientation tensor 
Classifier. A flow field is estimated for the plurality of voxels associated with the target vessel in the medical image based on the vessel orientation tensor estimated for each of the plurality of voxels.  A centerline of the target vessel is extracted based on the estimated flow field for the plurality of vessels associated with the target vessel in the medical image by detecting 
a path that carries maximum flow, but, the closest prior art does not explicitly disclose two neural networks and training to determine centerline specifically, generating, by a processor, a distance cost image using a trained first learning network based on the image; detecting, by the processor, end points of the object using a trained second learning network based on the image; and extracting, by the processor, the centerline of the object based on the distance cost image and the end points of the object, render the claim allowable over prior arts.
 	The closest prior art, Dakai Jin, "A robust and efficient curve skeletonization algorithm for tree-like objects using minimum cost paths, discloses Peyré et al. [42] presented a thorough survey on minimum cost path methods and their applications. Minimal cost path techniques have been extensively used for centerline extraction of tubular structures in medical imaging [13, 14, 18, 64, 69, and 70]. These techniques involve deriving a cost metric [15] from the image in a way such that minimal paths correspond to the centerline of a tubular structure. Li an Yezzi .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/20/2021